Citation Nr: 1444085	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date for a grant of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  The Veteran lives within the jurisdiction of the VA Regional Office in Atlanta, Georgia (RO).

The issues of entitlement to an earlier effective date for a grant of a 100 percent disability rating for posttraumatic stress disorder (PTSD) and entitlement to an earlier effective date for a grant of a total disability rating base on individual unemployability (TDIU) have been raised in correspondence and at the February 2014 hearing, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

At the February 2014 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for entitlement to an earlier effective date for a grant of service connection for PTSD under appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an earlier effective date for a grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the February 2014 the Veteran withdrew the appeal of entitlement to an earlier effective date for a grant of service connection for PTSD currently at issue.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal of entitlement to an earlier effective date for a grant of service connection for PTSD is dismissed.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


